Title: To George Washington from Lieutenant Colonel Samuel Smith, 6 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] October 6. 1777

From the best Intelligence the Enemy have withdrawn all their men from Billingsport (the night of the fourth Instant) except two hundred who seem much discourag’d, Your Excellencys Success (on which I sincerely congratulate you) has been of the utmost service, we have now no more Desertions, on the contrary some who went from the fleet have returnd. Had we a few men to sport on we might with ease cut of those few that are left at Billingsport. One of their Ships has just now come in close to the Chevaux de frize with intent I suppose to weigh it, the Gundolas are down to Annoy her. Our men are very sickly.
The Commodore and other Officers of the Navy think Red Bank of the utmost Consequence. I think from the Situation 400 Men might defend it with the Assistance which might be given from the fleet. without the Enemy possess it, they never can get the River. I have the Honor to be Your Excellencys mo. Obedt Servant

Sam Smith

